DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 9, 10, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 2017/0222178, “Kang”) in view of Kim et al (US 2016/0259210, “Kim ‘210”).
Regarding claims 1 and 15, Kang teaches a display device ([0111] – [0114], thus having a plurality of light emitting elements, [0015]) having a flexible display panel and roller ([0015], Fig. 2) and first and second substrates (e.g., Fig. 2, [0079]) having display and non-display regions adjacent to one another (see, e.g., Fig. 5b, [0084]), and having an adhesive between and attaching the substrates (see Figs. 2, 6a, and 6b, layer 118 or 618, having a thicker portion in the non-display area, [0081], [0115]; thus considered to create a “cell gap” for the display, see Fig. 6a, and to “seal”). Further, the display winds around a roll so that the substrates do not separate upon rolling (see Fig. 6a). Kang additionally teaches a housing to accommodate the rollers (e.g., Fig. 1a, [0069]).		Kang fails to specifically teach that the window film or substrate component includes a color conversion layer corresponding to the light emitting elements of the display. In the same field of endeavor of flexible display devices (e.g., [0010], [0011]), Kim ‘210 teaches to include a color conversion member on the light-outgoing side of the display (i.e., over a window substrate or layer, see Fig. 2, [0007]) in order to reduce light loss and realize a display of high efficiency ([0007]). It therefore would have been obvious to have provided a color conversion member such as the one described by Kim ‘210 on the window substrate of the display of Kang in order to reduce light loss and realize a display of high efficiency ([0007]). Kim ‘210 additionally teaches that the display device may have a display area and a non-display area (i.e., a peripheral area where the display pixels are not located, see Fig. 1). 
Regarding claim 9, Kang additionally teaches that the roller unit may be attached to the display unit via an adhesive ([0089]).
Regarding claim 10, Kang additionally teaches that additional layers may be included between the roller and the display substrate layers (e.g., [0095], [0096], extending portion 355, see Fig. 4, [0089]) and Kang teaches generally that the layers may be attached via adhesives ([0089]) and therefore the application of adhesives to the roller and the attachment layer would have been obvious to the person of ordinary skill in the art at the time of filing ([0089]).
Regarding claims 13 and 14, modified Kang additionally teaches that the pixel areas emit light ([0070]; such light would be a uniform color absent configuration to change the colors or the inclusion of color filter or conversion layers) and teaches the inclusion of a color conversion layer that includes quantum dots that convert incoming light from a wavelength of light to a different wavelength of light, notably to red, green, and blue light (see Kim ‘210, [0014], [0026]). 

Claims 2, 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim ‘210, as applied to claim 1, above, and further in view of Han et al. (US 2017/0031388, “Han”).
Regarding claim 2, while Kang teaches that the lower substrate may be glass ([0126]), Kang fails to specifically teach that the upper substrate should be glass. However, in the same field of endeavor of rollable display devices ([0007]), Han teaches that a glass substrate may be suitable for a rollable display device ([0054]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have made both top and bottom substrates out of glass as they are useful materials that are easily deformed and rollable and subsequently unrollable in a roller ([0054]). 
Regarding claims 4 and 5, modified Kang fails to specifically teach the thickness of the glass substrate layers, however, in the same field of endeavor of rollable display devices ([0007]), Han teaches that a glass substrate suitable for rolling should have a thickness of on the range of 0.01 mm to 0.2 mm is a suitable thickness for a glass material that allows for deformation such as rolling and unrolling ([0054]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to 
Regarding claim 17, modified Kang fails to specifically teach the thickness of the glass substrate layers, however, in the same field of endeavor of rollable display devices ([0007]), Han teaches that a glass substrate suitable for rolling should have a thickness of on the range of 0.01 mm to 0.2 mm is a suitable thickness for a glass material that allows for deformation such as rolling and unrolling ([0054]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thicknesses of the glass substrates of modified Kang to within 0.01 mm to 0.2 mm in order to provide a glass that is rollable and unrollable (Han, [0054]).

Claims 3, 6-8, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim ‘210, as applied to claim 1, above, and further in view of Kim et al. (US 2018/0110137, “Kim”) 
Regarding claims 3 and 16, Kang additionally teaches adhesive between and attaching the substrates is thicker in the non-display region (see Figs. 2, 6a, and 6b, layer 118 or 618, having a thicker portion in the non-display area, [0081], [0115]) and that the adhesive may be a thermosetting adhesive ([0115]) but fails to teach a specific composition or compound for the adhesive. With regard to claim 16, see Fig. 2, where the adhesive attaches to only layers 112 and 118 in the non-display area, thus satisfying that limitation of the claim (Fig. 2). However, in the same field of endeavor of rollable displays ([0002], [0003]), Kim teaches that the adhesive components may be made of a transparent epoxy (Kim, [0067]) and it therefore would have been obvious to have used such an adhesive in order to provide transparency to the adhesive layer (Kim [0067]). Additionally, the simple substitution of a known compound for another that would provide predictable results (in this case the functional application of 
Regarding claim 6-8, Kang fails to specifically teach the inclusion of a fastening frame on an opposite side portion to the first side portion. However, in the same field of endeavor of rollable displays ([0002], [0003]), Kim teaches that a device may further comprise a fastening frame to an opposite portion of the flexible display panel (i.e., a grip at the end of the display, Kim, Fig. 1, GP, [0049], [0055]) in order to provide a grip that permits the user to pull the display out of the housing ([0055]). Kim additionally teaches the inclusion of a flexible circuit board that may be contained in the fastening frame at the opposite side portion (Kim, [0055]). Kim additionally teaches the inclusion of additional films that may act as reinforcing films and may be disposed at the rear surface of either of the substrates, and thus including the first substrate (Kim, [0070]). It therefore would have been obvious to have included such a grip feature on the display of Kang as a suitable manner of arranging the components of the rollable display device and in order to provide a grip that permits the user to pull the display out of the housing ([0055]).
Regarding claim 11, Kang additionally teaches the inclusion of a flexible circuit board attached to a side of the display (see, e.g., Fig. 2, layer 140, [0079]) and teaches that at least a portion of the flexible circuit may be provided on the interior of the roller unit (see Fig. 2) but fails to teach the claimed roller configuration wherein the circuit board is attached to a roller that is inside the display roller. However Kim teaches that it is known to provide a rollable display with multiple roller devices for different components (see, e.g., Fig. 8A, [0103] – [0106]). It therefore would have been obvious to the person of ordinary skill in the art to apply the portion of the circuit board in the roller of Kang to an additional roller so as to accommodate different materials that have different properties (e.g., by having different radiuses of curvature or allowing for different rolling speeds of the materials, see [0103] – [0106]).  
Regarding claim 12, Kang additionally teaches that the first substrate has a region where circuitry may be mounted (e.g., see Fig. 6a, wherein the circuitry layer is attached to substrate via a pad, [0113], [0117]) and teaches that this area may have a greater thickness than adjacent areas (see, [0117]).

Claims 18-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim ‘210 and further in view of Shin et al. (US 2017/0196102, “Shin”).
Regarding claims 18 and 20, Kang teaches a display device ([0111] – [0114], thus having a plurality of light emitting elements, [0015]) having a flexible display panel and roller ([0015], Fig. 2) and first and second substrates (e.g., Fig. 2, [0079]) having display and non-display regions adjacent to one another (see, e.g., Fig. 5b, [0084]), and having an adhesive between and attaching the substrates (see Figs. 2, 6a, and 6b, layer 118 or 618, having a thicker portion in the non-display area, [0081], [0115]; thus considered to create a “cell gap” for the display, see Fig. 6a, and to “seal”). Further, the display winds around a roll so that the substrates do not separate upon rolling (see Fig. 6a). Kang additionally teaches a housing to accommodate the rollers (e.g., Fig. 1a, [0069]).		Kang fails to specifically teach that the window film or substrate component includes a color conversion layer corresponding to the light emitting elements of the display. In the same field of endeavor of flexible display devices (e.g., [0010], [0011]), Kim ‘210 teaches to include a color conversion member on the light-outgoing side of the display (i.e., over a window substrate or layer, see Fig. 2, [0007]) in order to reduce light loss and realize a display of high efficiency ([0007]). It therefore would have been obvious to have provided a color conversion member such as the one described by Kim ‘210 on the window substrate of the display of Kang in order to reduce light loss and realize a display of high efficiency ([0007]). Kim ‘210 additionally teaches that the display device may have a display area and a non-display area (i.e., a peripheral area where the display pixels are not located, see Fig. 1). 
Regarding claims 19 and 22, modified Kang fails to specifically teach that the rollable display may display a first image in a standby state. However, Shin teaches that a display may be in a first state when in a rolled state and a second display state when in an unrolled state ([0024]) so as to convey different information to a user in each state ([0051], [0052], [0067], [0109], [0110]). It therefore would have been obvious to have provided the display with a display configuration visible through the window in order to provide information to the user even when in a rolled state  ([0051], [0052], [0067], [0109], [0110]; and thus is considered to be configured to display an image in a standby state).
Regarding claim 21, while modified Kim fails to specifically teach the inclusion of a second window in the housing apparatus, it would have been obvious to the ordinarily skilled artisan to have included such a window in the housing in order to provide more information to the end-user (Shin, [0047] – [0051]). Shin teaches a housing for a rollable display device that also includes a window feature ([0029]) wherein the display may be seen through the window ([0049] – [0051]). It would have been obvious to the ordinarily skilled artisan to have included a second window feature in the housing of Kim and to have displayed relevant information to the end-user through that window via the display device in order to provide the device with useful enhanced functionality and so that the user may view the screen under any circumstances (Shin, [0047] – [0051]).
Regarding claim 24,  modified Kim teaches that the device may be configured to display information in a rolled-up state (Shin, [0047] – [0051]), and therefore could be configured to display any of the (i.e., since the apparatus is a display device, it would be configurable to display any desirable information, including date, time, day of week, etc.).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim ‘210, in view of Shin as applied to claim 18, above, and further in view of Kim et al. (US 2018/0110137, “Kim”) 
Regarding claim 23, Kang fails to specifically teach the inclusion of a fastening frame on an opposite side portion to the first side portion. However, in the same field of endeavor of rollable displays ([0002], [0003]), Kim teaches that a device may further comprise a fastening frame to an opposite portion of the flexible display panel (i.e., a grip at the end of the display, Kim, Fig. 1, GP, [0049], [0055]) in order to provide a grip that permits the user to pull the display out of the housing ([0055]). It therefore would have been obvious to have included such a grip feature on the display of Kang as a suitable manner of arranging the components of the rollable display device and in order to provide a grip that permits the user to pull the display out of the housing ([0055]).

Response to Arguments
Applicant’s arguments filed 11/15/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1-24 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782